Name: 2009/482/EC: Council Decision of 6 April 2009 on the signing and provisional application of the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver
 Type: Decision
 Subject Matter: international law;  international affairs;  Africa
 Date Published: 2009-06-30

 30.6.2009 EN Official Journal of the European Union L 169/30 COUNCIL DECISION of 6 April 2009 on the signing and provisional application of the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver (2009/482/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular point (2)(b)(i) of Article 62, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 1932/2006 (1) amended Regulation (EC) No 539/2001 (2) listing the third countries whose nationals must be in possession of visas when crossing the external borders of the European Union (negative list), and those whose nationals are exempt from that requirement (positive list) by, inter alia, transferring the Republic of Seychelles (hereinafter referred to as Seychelles) from the negative to the positive list. Furthermore, Regulation (EC) No 1932/2006 provides that the exemption is to be applied only from the date of entry into force of an agreement on visa exemption to be concluded between the European Community and Seychelles. (2) By decision of 5 June 2008, the Council authorised the Commission to negotiate an agreement between the European Community and Seychelles on the short-stay visa waiver. (3) Negotiations on the agreement were opened on 9 July 2008 and concluded on 16 October 2008. (4) The Agreement initialled in Brussels on 12 November 2008, should be signed and the attached declarations approved. The Agreement should be applied on a provisional basis, pending the completion of the procedures for its formal conclusion. (5) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, these Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community, subject to its conclusion. The text of the Agreement is attached to this Decision. Article 2 The Declarations attached to this Decision shall be approved on behalf of the Community. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Article 4 The Agreement shall be applied on a provisional basis as from the date of signature thereof (3), pending the completion of the procedures for its formal conclusion. Done at Luxembourg, 6 April 2009. For the Council The President J. POSPÃ Ã IL (1) OJ L 405, 30.12.2006, p. 23. (2) OJ L 81, 21.3.2001, p. 1. (3) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. JOINT DECLARATION WITH REGARD TO ICELAND, NORWAY, SWITZERLAND AND LIECHTENSTEIN The Contracting Parties take note of the close relationship between the European Community and Norway, Iceland, Switzerland and Liechtenstein, particularly by virtue of the Agreements of 18 May 1999 and 26 October 2004 concerning the association of these countries with the implementation, application and development of the Schengen acquis. In such circumstances it is desirable that the authorities of Norway, Iceland, Switzerland, Liechtenstein, on the one hand, and Seychelles, on the other hand, conclude, without delay, bilateral agreements on the short-stay visa waiver in similar terms as this Agreement. JOINT DECLARATION ON THE INTERPRETATION OF THE CATEGORY OF PERSONS TRAVELLING FOR THE PURPOSE OF CARRYING OUT A PAID ACTIVITY AS PROVIDED IN ARTICLE 3(2) OF THIS AGREEMENT Desiring to ensure a common interpretation, the Contracting Parties agree that, for the purpose of this Agreement, the category of persons carrying out a paid activity covers persons entering for the purpose of carrying out a gainful occupation/remunerated activity in the territory of the other Contracting Party as an employee or as a service provider. This category should not cover:  business persons, i.e. persons travelling for the purpose of business deliberation (without being employed in the country of the other Contracting Party),  sports persons and artists performing an activity on an ad-hoc basis,  journalists sent by the media of their country of residence, and  intra-corporate trainees. The implementation of this Declaration shall be monitored by the Joint Committee within its responsibility under Article 6 of this Agreement, which may propose modifications when, on the basis of the experiences of the Contracting Parties, it considers it necessary. JOINT DECLARATION ON THE INTERPRETATION OF THE PERIOD OF THREE MONTHS DURING A SIX MONTHS PERIOD FOLLOWING THE DATE OF FIRST ENTRY AS SET OUT IN ARTICLE 4 OF THIS AGREEMENT The Contracting Parties agree that the maximum period of three months during a six months period following the date of first entry into the territory of Seychelles or the Schengen area as provided by Article 4 of this Agreement means either a continuous visit or several consecutive visits, the duration of which does not exceed three months in any six months period in total. JOINT DECLARATION ON THE INFORMATION OF THE CITIZENS ABOUT THE VISA WAIVER AGREEMENT Recognising the importance of transparency for the citizens of the European Union and Seychelles, the Contracting Parties agree to ensure full dissemination of information about the content and consequences of the visa waiver agreement and related issues, such as the entry conditions.